Case 1:17-cv-00072-TFM-C Document 128-4 Filed 08/04/19 Page 1 of 9                PageID #: 746



                                                                                  Exhibit 4


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   MOBILE DIVISION

  SHUNTA DAUGHERTY, individually,                     )
  and as the administrator of the estate of           )
  MICHAEL DASHAWN MOORE,                              )
                                                      )
         Plaintiff,                                   )   Case No.:
                                                      )   1:17-cv-00072-TM-C
  v.                                                  )
                                                      )
  HAROLD HURST, in his individual                     )
  capacity, and CITY OF MOBILE,                       )
                                                      )
         Defendants.                                  )

               PLAINTIFF’S MOTION FOR ADDITIONAL DEPOSITIONS

         Comes now the Plaintiff, Shunta Daugherty, by and through the undersigned

  counsel, and respectfully files this Motion for Additional Depositions. In support

  thereof, the Plaintiff would state the following:

                                     Procedural History

         On February 9, 2017, Plaintiff filed the Complaint that initiated this action.

  (ECF 1.) A Scheduling Order (ECF 17) was entered on June 2, 2017 with an initial deadline

  to amend pleadings set for September 15, 2017. This Scheduling Order limited each party

  to fifteen depositions. (ECF 17, paragraph 9. Section b.). Plaintiff’s written discovery

  began immediately on June 16, 2017.         Plaintiff continued their discovery efforts by

  sending their first eight subpoenas in this case on June 20, 2017. Plaintiff’s Initial




                                               1
Case 1:17-cv-00072-TFM-C Document 128-4 Filed 08/04/19 Page 2 of 9             PageID #: 747



  Disclosures were sent to Defendant on June 21, 2017; Defendant’s Initial Disclosures were

  sent to Plaintiff on September 9, 2017.

         Thereafter, this case was stayed on July 18, 2017, pending criminal

  investigation of the Defendant. (ECF 36.) This stay was lifted on September 11,

  2017. (ECF 38.) A new deadline to amend pleadings was set for December 31, 2017

  by Court Order. (ECF 43.)

         On June 12, 2018, Plaintiff filed for a Motion to Amend their Complaint (ECF 70)

  based upon new information that came to light through discovery responses. This Court

  granted this Motion on June 13, 2018 (ECF 71). Plaintiff filed their Amended Complaint

  (ECF 74) on June 21, 2018. On October 29, 2018, this Court issued a Superseding

  Scheduling Order (ECF 104) in which the discovery limits of fifteen depositions per party

  where given in section 9 (b).

         Plaintiff continued to diligently pursue discovery and filed a Motion to Extend the

  Discovery Deadline on May 22, 2019 (ECF 118) to allow for the remaining 23 depositions

  in this matter. This Court’s Order (ECF 122) was issued on May 29, 2019 extending the

  discovery deadline until August 30, 2019. Conflicting schedules among all counsel

  continued delaying the depositions scheduled in May 2019 for completion before the end

  of discovery with many changes until the last two months of discovery. Plaintiff has

  completed five depositions with the remaining deponents on the calendar with

  subpoenas and notices issued or ready to be issued in all cases.

         Plaintiff currently has agreement from all counsel to schedule depositions on

  every weekday except three through the rest of July and all of August up to our



                                              2
Case 1:17-cv-00072-TFM-C Document 128-4 Filed 08/04/19 Page 3 of 9                                     PageID #: 748



  discovery deadline of August 30, 2019. No other deadlines will be affected by this

  request.

                           Memorandum of Law and Citation to Authority

           This case presents a police shooting to which multiple witnesses bear relevant

  information, at which a gun was allegedly found some time later at a hospital rather than

  the scene. A complex homicide investigation ensued which includes the names of dozens

  of officers responding to the incident, conducting the investigation, and dozens of

  witnesses to the incident. As this case is so complex, Plaintiff requires additional

  depositions to gain a complete picture of the events leading to the death of Mr. Moore.

                                                     Argument

           The governing law in this case starts with Rule 16 of the Federal Rules of Civil

  Procedure because this Court’s order (ECF 104) limits depositions to fifteen unless good

  cause is shown to hold more. Notably Rule 30 of the Federal Rules of Civil Procedure

  does contemplate permitting more than ten deposition when, inter alia, the parties have

  stipulated to more than that number. Specifically, Rule 30(a)(2) provides that a party

  must obtain leave of court to take more than ten depositions if the parties do not

  stipulate to the deposition 1. Fed. R. Civ. P. 30(a)(2). “[T]he court must grant leave to the

  extent consistent with Rule 26(b)(2).” Fed. R. Civ. P. 30(a)(2). Rule 26(b)(2)(C) states:

           “On motion or on its own, the court must limit the frequency or extent of
           discovery otherwise allowed by these rules or by local rule if it determines
           that: (i) the discovery sought is unreasonably cumulative or duplicative, or
           can be obtained from some other source that is more convenient, less
           burdensome, or less expensive; (ii) the party seeking discovery has had

  1
   This Court’s Order limiting the parties to 15 depositions does not contain the language permitting stipulation of
  the parties to additional depositions. (ECF 104.) As such, this Motion is filed with the Court despite the agreement
  of the parties to certain depositions.

                                                            3
Case 1:17-cv-00072-TFM-C Document 128-4 Filed 08/04/19 Page 4 of 9               PageID #: 749



         ample opportunity to obtain the information by discovery in the action; or
         (iii) the burden or expense of the proposed discovery outweighs its likely
         benefit, considering the needs of the case, the amount in controversy, the
         parties’ resources, the importance of the issues at stake in the action, and
         the importance of the discovery in resolving the issues.”

  Relevantly, a party seeking to exceed the ten-deposition limit must make a particularized

  showing of why the additional depositions are necessary. See Baker County Med. Svcs.,

  Inc. v. Summit Smith, LLC, No. 3:05-cv-541-J-33HTS, 2007 WL 114000, at *1 (M.D. Fla. Jan.

  10, 2007) (citing Bituminous Fire and Marine Ins. Corp. v. Dawson Land Dev. Co., No.

  3:02-CV-793-J-21TEM, 2003 WL 22012201, at *1 (M.D. Fla. Feb. 13, 2003)).

         Here, good cause is shown due to (1) the diligence and efforts of Plaintiffs to

  solidify the record before this Court with deposition testimony, expert reports, and

  extensive documentary discovery that exceeds over 9950 documents exchanged; and (2)

  the sheer number of relevant witnesses to this case. Plaintiff request that this Motion be

  granted.

         a. The Depositions of the Eyewitnesses is Appropriate

         Based upon the information received through discovery, Plaintiff has identified

  additional eyewitnesses who need to be deposed in order to gain a complete account of

  the events that brought this action. These eyewitnesses include Robert Blackmon, Mark

  Amos, Julianne Golston, Jesse Ambrose, Rebecca Ambrose, Lenese Johnson, Willie

  Westbrook, Jacek Polski, and Ronald Walker. (See Ex. 1 for declarations that were

  obtained years ago near the time of the shooting.) These witnesses saw the events

  leading up to and including the shooting of Michael Moore. Deposing all eyewitnesses




                                               4
Case 1:17-cv-00072-TFM-C Document 128-4 Filed 08/04/19 Page 5 of 9                PageID #: 750



  to the shooting is necessary to gain a full understanding of the events surrounding

  Michael Moore’s death.

         Looking at the factors in Rule 26, the issues in this case are of the highest

  importance; a man has died. Eyewitnesses accounts of the events surrounding Michael

  Moore’s shooting provide critical information, which more than outweighs the burden

  and costs of the depositions. Baker County Med. Svcs., 2007 WL 114000, at *1. A serious

  issue in dispute is the alleged presence of a gun on Michael Moore’s person as well as

  whether he provided any provocation of Defendant Hurst prior being shot.

  Eyewitnesses provide the only insight into what happened on June 13, 2016, outside of

  the Defendant’s own self-serving statements regarding Mr. Moore’s death. As such,

  Plaintiff respectfully requests that this Court enter an Order permitting Plaintiff to take

  the additional depositions of the eyewitnesses to the shooting death of Michael Moore.

         b. Deposition of the witnesses to the supposed discovery of the gun is
            appropriate

         An additional critical issue in this case surrounds the discovery of the gun not at

  the scene but at the hospital. Despite the fact that multiple people handled Mr. Moore’s

  body while he was handcuffed at the scene; Moore’s body was viewed by multiple

  police officers at the scene; a supervising MPD officer has testified that Officer Hurst

  told him—at the scene—that he (Defendant Hurst) searched Moore’s body for a gun

  and did not find one (See Dep. Pierce at 143: 15-19); and an EMT searched Moore’s body

  per policy prior to transporting Moore to the hospital and did not find a gun (See Dep.

  Lavender at 97: 2-23),—a gun somehow showed up at the hospital where Moore was

  taken, and this gun, per testing by Defendant and Plaintiffs’ expert, does not have Mr.


                                                5
Case 1:17-cv-00072-TFM-C Document 128-4 Filed 08/04/19 Page 6 of 9                 PageID #: 751



  Moore fingerprints on it or his fingerprints on the bullets found within the gun.

  (Compare Ex. 2, with Expert Report of gun analysis). was found and Defendants claim

  that this gun was on Mr. Moore’s person at the scene where he was shot, despite all the

  evidence to the contrary. (ECF 74, ¶¶ 8.) Witnesses to the events relating to the medical

  treatment of Moore and a gun showing up at the subject hospital are vital to resolving

  this critical issue.

         Witnesses from the hospital where the gun was found include: Marcus King,

  Nicole Jackson, Orlando Walker, Pamela McDonald, Sandra Anderson, Calvin Fincher,

  Jacquitta Clemmons, Dr. Terry Rivers, Lakenda Miller, Terry George, Sr., Terry George,

  Jr., Henri Rathle, Annita Daily, Elige Jones, AG and Mother (names redacted in

  discovery responses). Dr. John Krolikowski, Pathologist, and Alabama Department of

  Forensic Science performed the autopsy on Michael Moore and possess additional

  critical information.

         c. Media statements saying the gun was found in the glove compartment and
            then on the scene

          In addition to these witnesses, statements were made by the media that are

  relevant. Specifically, one main media source initially reported “Moore was pulled over

  on a traffic stop, was uncooperative, and was shot when he reached for a pistol that was

  found in the car.” (See Ex. 3).This media outlet and the Alabama Department of

  Forensic Science possess critical information sought by the Plaintiff as well;

  consequently, Plaintiff would like to hold a corporate deposition (30(b)(6)) of these

  entities. Again, based on the critical nature of this issue, and the seriousness of the case




                                                6
Case 1:17-cv-00072-TFM-C Document 128-4 Filed 08/04/19 Page 7 of 9               PageID #: 752



  at hand, these witnesses’ depositions provide benefits that outweigh any burden in

  holding them.

         d. The deposition of the Defendant’s expert should be permitted as he
            provides critical evidence that cannot be explored in any other manner

         Plaintiff needs to depose the Defendant’s expert, Kelvin King. The Defendant’s

  expert provided a report covering both the circumstances surrounding the shooting

  death of Michael Moore and the belated discovery of the alleged gun after Moore was

  killed. Ex. 4, Report of Kelvin King. For the reasons stated above, these are critical

  issues to the case. Additionally, the expert provides a unique set of evidence that needs

  to be explored as there are competing experts in this case on the issues of the use of

  deadly force on Michael Moore. Additionally, Plaintiff will be absorbing the costs of the

  deposition of the Defendant’s expert. As such, given the critical nature of this witnesses,

  and the relativly light burden of the deposition, the benefits of the deposition outweigh

  any burden.

         e. The deposition of the individuals providing information about the
            allegedly stolen car as well as Mr. Moore’s supposed previous possession
            of a firearm is critical to the understanding of Mr. Moore’s shooting

         There is an allegation that the vehicle Michael Moore was driving on the day of

  the incident was stolen. Additionally, there is an issue as to whether Mr. Moore

  previously possessed a firearm. Witnesses relating to these issues include, Gloria and

  Percy Butler, Malcome Paul Byrd, who possess information related to the allegedly

  stolen vehicle. Additionally, Terry and Joy Lathan, Tiara Page, Kourtney Hardy, Leon

  Freeman, Sean Grizzle, Charles Biggs, Lecedric Brown, Orie Hamilton, Brandon Parden,

  and Bobby Carr relate to the stolen gun allegedly found on Michael Moore as well as his


                                               7
Case 1:17-cv-00072-TFM-C Document 128-4 Filed 08/04/19 Page 8 of 9              PageID #: 753



  previous possession of a firearm. Again, the seriousness of the case at hand, these

  witnesses’ depositions provide benefits that outweigh any burden in holding them,

  especially since the defense may call them at trial.

                                         Conclusion

         In light of the diligent discovery pursued by the Plaintiff and the number of

  individuals to be deposed in order to gain a complete understanding of the events

  leading to this complaint, Plaintiff moves for an additional 45 depositions and for this

  Court to allow the newly identified deponents to be deposed. Plaintiff currently has

  agreement from all counsel to schedule depositions on every weekday except three

  through the rest of July and all of August up to the current discovery deadline of

  August 30, 2019.


         WHEREFORE, Plaintiff respectfully requests this Court enter an Order Granting

  this Motion, permitting Plaintiff 45 additional depositions.

         Respectfully submitted on this ____ day of ____ 2019.

                                            /s/Dallas S. LePierre
                                            Dallas S. LePierre
                                            Florida No. 101126

                                            /s/Mario B. Williams
                                            Mario B. Williams
                                            Ga Bar 235254


  NDH LLC
  44 Broad Street, NW, Suite 200
  Atlanta, Georgia 30303
  (404) 254-0442/ (404) 935-9391 FAX
  dlepierre@ndh-law.com
  mwilliams@ndh-law.com


                                               8
Case 1:17-cv-00072-TFM-C Document 128-4 Filed 08/04/19 Page 9 of 9               PageID #: 754



                                CERTIFICATE OF SERVICE

                I hereby certify that I have served a true and correct copy of the foregoing

  Motion for Additional Depositions with the Clerk of Court using the CM/ECF system

  which will automatically send email notification of such filing to all counsel of record.


         Respectfully submitted this ____ day of ____ 2019.


                                            /s/Dallas S. LePierre
                                            Dallas S. LePierre
                                            Florida No. 101126

                                            /s/Mario B. Williams
                                            Mario B. Williams
                                            Ga Bar 235254

  NDH LLC
  44 Broad Street, NW, Suite 200
  Atlanta, Georgia 30303
  (404) 254-0442/ (404) 935-9391 FAX
  dlepierre@ndh-law.com
  mwilliams@ndh-law.com




                                               9
